                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                  Lynchburg Division


 ATLANTIC COAST PIPELINE, LLC,

                                Plaintiff,

         v.                                                      Case No. 6:19-cv-00075-NKM

 0.36 ACRE, MORE OR LESS, IN BUCKINGHAM
 COUNTY, VIRGINIA, et al.,

                                Defendants.


                     CERTIFICATE FOR SERVICE BY PUBLICATION

       Pursuant to Federal Rule of Civil Procedure 71.1(d)(3)(B)(i), Plaintiff Atlantic Coast

Pipeline, LLC (“Atlantic”), through undersigned counsel, states that the following defendants

cannot be personally served because, after diligent inquiry within the state where the complaint is

filed, their identities and places of residence are still unknown:

                                       All Unknown Owners

       Despite a diligent inquiry, Atlantic has been unable to determine the identities of the

owners of that certain parcel of land located in Buckingham County, Virginia, identified as a portion

of Parcel Identification Number 91-66, and is further described as that undelineated tract of land

on tax map section 91 and GIS map of said section composed of unknown size situated in the

James River District, and being bounded on the north by Parcel Identification No. 91-67, on the

east and south by Parcel Identification No. 91-66, on the west by “old Route No. 660” and Parcel

Identification No. 91-23; and being further shown on survey plat recorded in plat book 4, page 45

of the public records of said County (the “Property”).




 Case 6:19-cv-00075-NKM Document 4 Filed 11/06/19 Page 1 of 3 Pageid#: 185
       Atlantic will publish the notice once a week for at least three (3) successive weeks in a

newspaper published in a county where the property is located or, if there is no such newspaper,

in a newspaper with general circulation where the property is located. Before the last publication,

Atlantic will mail a copy of the notice to every defendant who cannot be personally served, but

whose identity and place of residence are then known. Upon completion of service by publication,

Atlantic will file a certificate of completion in accordance with Rule 71.1(d)(3)(B)(ii).

Dated: November 6, 2019               Respectfully submitted,

                                      ATLANTIC COAST PIPELINE, LLC
                                      By Counsel

                                      /s/ N. Patrick Lee           _______________
                                      Richard D. Holzheimer, Jr. (VSB No. 40803)
                                      John D. Wilburn (VSB No. 41141)
                                      N. Patrick Lee (VSB No. 78735)
                                      Kang He (VSB No. 89237)
                                      MCGUIREWOODS LLP
                                      1750 Tysons Boulevard, Suite 1800
                                      Tysons, Virginia 22102
                                      Telephone: (703) 712-5000
                                      Facsimile: (703) 712-5050
                                      rholzheimer@mcguirewoods.com
                                      jwilburn@mcguirewoods.com
                                      plee@mcguirewoods.com
                                      khe@mcguirewoods.com

                                      Godfrey T. Pinn, Jr. (VSB No. 43106)
                                      Stacy E. Lee (VSB No. 78737)
                                      HARRELL & CHAMBLISS LLP
                                      707 East Main Street, Suite 100
                                      Richmond, Virginia 23219
                                      Telephone: (804) 643-8401
                                      Facsimile: (804) 648-2702
                                      gpinn@hclawfirm.com
                                      slee@hclawfirm.com

                                      Counsel for Atlantic Coast Pipeline, LLC




                                   2
 Case 6:19-cv-00075-NKM Document 4 Filed 11/06/19 Page 2 of 3 Pageid#: 186
                                 CERTIFICATE OF SERVICE

        I hereby certify that on November 6, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system. Defendants are only being served through

publication since their identities are unknown at this time.



                                              /s/ N. Patrick Lee
                                              N. Patrick Lee (VSB No. 78735)




123413493_1




                                    3
  Case 6:19-cv-00075-NKM Document 4 Filed 11/06/19 Page 3 of 3 Pageid#: 187
